This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1953

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                              Joseph Gordon Ranniger,
                                     Appellant.

                               Filed December 5, 2016
                                      Affirmed
                                    Hooten, Judge

                            Waseca County District Court
                              File No. 81-CR-14-725

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Brenda Miller, Waseca County Attorney, Rachel V. Cornelius, Assistant County Attorney,
Waseca, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jenna Yauch-Erickson, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Ross, Presiding Judge; Hooten, Judge; and Smith, John,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

HOOTEN, Judge

       Appellant argues that his Alford plea is invalid and must be withdrawn because the

factual basis for the plea was insufficient, and appellant did not agree that there was

sufficient evidence to convict him. We affirm.

                                          FACTS

       On July 7, 2015, appellant Joseph Gordon Ranniger entered an Alford plea1 to one

count of first-degree criminal sexual conduct. The complaint alleged that appellant

committed multiple acts of sexual penetration and sexual contact against his minor

stepdaughter between January 2000 and June 2011. During the plea colloquy, Ranniger’s

defense counsel informed him that he was presumed innocent until proven guilty beyond a

reasonable doubt and that he had a right to a jury trial on the charges. Ranniger

acknowledged that he understood what an Alford plea was. He also acknowledged that he

had seen all of the evidence against him and that based upon his review of the evidence

and the testimony and statements he made to police and others, there was a “substantial

likelihood” he could be convicted. Ranniger acknowledged several of the elements of the

crime to which he was pleading guilty, but, consistent with an Alford plea, maintained his

innocence.


1
  An Alford plea allows a defendant to plead guilty, while maintaining innocence of the
charged offense, in order to take advantage of a plea bargain because there is sufficient
evidence for a jury to find him guilty at trial. N. Carolina v. Alford, 400 U.S. 25, 37, 91 S.
Ct. 160, 167 (1970). Minnesota formally recognized the validity of Alford pleas in State
v. Goulette, 258 N.W.2d 758, 760 (Minn. 1977). In subsequent Minnesota cases, the terms
Alford plea and Goulette plea are used interchangeably.

                                              2
       The district court then questioned Ranniger, confirming that Ranniger understood

his rights, had read the plea agreement, understood the nature of an Alford plea, had seen

all of the evidence, and fully understood the type of evidence that would be presented at

trial. Upon further questioning, Ranniger agreed with the district court that the criminal

complaint “substantially outlines the type of evidence that would be presented if there was

trial to a judge or jury.” Based upon Ranniger’s plea colloquy, as well as its reading of the

criminal complaint and the evidence contained therein, the district court accepted

Ranniger’s Alford plea.

       At the sentencing hearing, Ranniger moved to withdraw his plea on the ground that

he did not feel he was guilty. The district court denied the motion, and sentenced Ranniger

to 144 months in prison. This appeal follows.

                                      DECISION

       A court must allow a defendant to withdraw a guilty plea at any time if “withdrawal

is necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “[M]anifest

injustice exists where a guilty plea is invalid.” State v. Theis, 742 N.W.2d 643, 646 (Minn.

2007). Absent manifest injustice, a defendant does not have an absolute right to withdraw

a valid guilty plea. State v. Farnsworth, 738 N.W.2d 364, 371 (Minn. 2007). However,

the district court may allow a defendant to withdraw a plea at any time before sentencing

if it is “fair and just to do so.” Minn. R. Crim. P. 15.05, subd. 2.

       The district court refused to grant Ranniger’s motion to withdraw his plea under the

fair and just standard of rule 15.05, subd. 2. Ranniger does not challenge the district court’s

reasoning in denying his motion under rule 15.05, subd. 2. Instead, Ranniger argues that


                                              3
his guilty plea was invalid and therefore the district court was compelled to grant his motion

to withdraw his Alford plea in order to correct a manifest injustice under rule 15.05, subd. 1.

A guilty plea is invalid if it is not “accurate, voluntary, and intelligent.” Perkins v. State,

559 N.W.2d 678, 688 (Minn. 1997). The validity of a plea presents a question of law which

an appellate court reviews de novo. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

       While a defendant may plead guilty despite maintaining innocence, because of the

tension between a defendant pleading guilty to a crime while simultaneously professing

innocence, a district court has the “responsibility to determine whether an adequate factual

basis has been established” in support of an Alford plea. State v. Ecker, 524 N.W.2d 712,

716 (Minn. 1994). In discharging its duty to ensure factual adequacy, the district court has

two obligations.    First, the district court must carefully scrutinize the record and

independently determine that a strong factual basis for the plea exists. Theis, 742 N.W.2d

at 648–49. Second, the district court must ensure that the defendant agrees that the

evidence the state is likely to introduce at trial is sufficient to convict. Id. at 649. A key

consideration in this analysis is whether the plea “represents a knowing and intelligent

choice of the alternative courses of action available.” Goulette, 258 N.W.2d at 761.

       The Minnesota Supreme Court mandates no specific procedure in performing these

obligations. However, the supreme court recommends discussing the evidence with the

defendant on the record as a means to establish a strong factual basis, and procuring a

specific verbal acknowledgement from the defendant that the evidence likely to be

presented by the state is sufficient for a jury to find him guilty of the crime for which he is

pleading guilty beyond a reasonable doubt. Theis, 742 N.W.2d at 649.


                                              4
       In challenging the district court’s performance of both obligations in determining

the validity of his plea, Ranniger first argues that the state introduced no evidence to

support his guilt. We disagree. The record contains a criminal complaint, outlining the

likely testimony of the investigating officer and the victim. Ranniger contends that this

evidence must be entered into the record at the plea hearing and was not. Yet, Ranniger

acknowledges that the district court may establish a factual basis for the plea by “stipulation

by both parties to a factual statement in one or more documents submitted to the court.”

Theis, 742 N.W.2d at 649.

       During the plea colloquy, Ranniger stipulated to the facts in the criminal complaint

as representative of the evidence the state would likely produce at trial:

              COURT: And you agree with [defense counsel] and [the
              prosecutor] that the complaint that was filed substantially
              outlines the type of evidence that would be presented if there
              was a trial to a judge or jury?
              RANNIGER: Yes.

       Ranniger’s stipulation that the contents of the criminal complaint outlined the state’s

evidence allowed the district court to consider the complaint in determining the accuracy

of his Alford plea, which the district court did: “It’s my finding that, if the jury or a judge

[was] presented with the evidence that’s contained in the complaint, that there would be a

substantial likelihood, based on that evidence, that there would be a conviction beyond a

reasonable doubt in [c]ount [n]umber 2 of the complaint.” We conclude that the criminal

complaint, when viewed as an outline of the state’s evidence, contains an adequate factual

basis to support Ranniger’s plea.




                                              5
       Next, Ranniger argues that he did not agree on the record that the state’s evidence

was sufficient to convict him of the charge to which he pleaded guilty. We disagree.

During the plea colloquy, Ranniger acknowledged his right to a trial by jury and chose to

accept the benefit of a plea bargain in light of the strength of the state’s evidence:

              DEFENSE COUNSEL: Mr. Ranniger, you understand that in
              this matter you are presumed innocent until proven guilty
              beyond a reasonable doubt?
              RANNIGER: Yes.
              DEFENSE COUNSEL: You understand that you’ve got a
              right to a trial to either a judge or a jury of 12 people; all 12
              people would have to find you guilty before you could be
              convicted?
              RANNIGER: Yes.
              ....
              DEFENSE COUNSEL: You’ve heard me explain the plea
              agreement to the [c]ourt wherein we’re doing an Alford plea.
              An Alford plea is where you’re maintaining your innocence but
              you believe that, if we went to trial, there’s a substantial
              likelihood that we could lose and you want to take the benefit
              of this bargain of knowing what your sentence would be of 144
              months, is that correct?
              RANNIGER: Yes.
              DEFENSE COUNSEL: Now, you’ve reviewed all the
              evidence in this case, correct?
              RANNIGER: Yes.
              DEFENSE COUNSEL: And do you agree that if we took it to
              trial and a jury heard the testimony and the statements you
              made to police and others, there is a substantial likelihood that
              you could lose?
              RANNIGER: Yes.

       Ranniger focuses on his acknowledgment of a “substantial likelihood that you could

lose” and attempts to draw a parallel between that language and the language “a risk to you

that you would be found guilty,” which the Minnesota Supreme Court found to be an

inadequate admission in Theis. Id. at 650. Yet, there is a difference between “risk” and



                                              6
“substantial likelihood.” While “risk” does not meet the threshold for what is adequate for

Alford plea accuracy purposes, this court has previously found that “substantial likelihood”

is adequate. Williams v. State, 760 N.W.2d 8, 14 (Minn. App. 2009), review denied (Minn.

Apr. 21, 2009).2

       Given Ranniger’s acknowledgement of the “substantial likelihood” that he would

be convicted based on the state’s evidence, and his acknowledgement that he wished to

take advantage of having 14 charges dismissed, his plea represented “a knowing and

intelligent choice of the alternative courses of action available.” See Goulette, 258 N.W.2d

at 761. We conclude that Ranniger agreed on the record that the state’s evidence was

sufficient to convict him of the charge to which he pled guilty.

       Because an adequate factual basis existed in the record to support his plea, and

Ranniger agreed on the record that the state’s evidence was sufficient to convict,

Ranniger’s Alford plea was valid. Therefore, we conclude that the district court did not err

in denying his motion to withdraw his plea under the manifest injustice standard under

Minn. R. Crim. P. 15.05, subd.1. As Ranniger does not challenge the district court’s

analysis under the fair and just standard of Minn. R. Crim. P. 15.05, subd. 2, we need not

address it on appeal. See Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996).

       Affirmed.


2
  The plea in Williams was a Norgaard plea. 760 N.W.2d at 10. Minnesota recognizes the
validity of an Alford-type plea when a defendant professes a lack of ability to remember
the conduct at issue, commonly known as a Norgaard plea. See State ex rel. Norgaard v.
Tahash, 261 Minn. 106, 110 N.W.2d 867 (1961). However, there is no difference in the
plea accuracy requirements for Alford and Norgaard pleas. See Williams, 760 N.W.2d at
12–13.

                                             7